 D & D HEALTH ASSOCIATESD & D Health Associates, Inc. and Diane Barczyk.Case 7-CA-2043130 April 1984DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 3 May 1983 Administrative Law JudgeElbert D. Gadsden issued the attached decision.The Respondent filed exceptions and a supportingbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.We agree with the judge, for the reasons hestated, that the Respondent discharged Diane Barc-zyk because she applied for unemployment com-pensation following a reduction in her workinghours. Relying on Self Cycle d Marine DistributorCo., 237 NLRB 75 (1978); Krispy Kreme DoughnutCorp., 245 NLRB 1053 (1979), enf. denied 635 F.2d304 (4th Cir. 1980); and Air Surrey Corp., 229NLRB 1064 (1977), enf. denied 601 F.2d 256 (6thCir. 1979), the judge concluded that Barczyk's ap-plication for unemployment compensation consti-tuted protected concerted activity and her dis-charge violated Section 8(aXl) of the Act.In our recent decision in Meyers Industries, 268NLRB 493 (1984), we held that, for an employee'sactivity to be deemed "concerted," it must be "en-gaged in with or on the authority of other employ-ees, and not solely by and on behalf of the employ-ee himself." Id. at 497. In so holding, we overruledAlleluia Cushion Co., 221 NLRB 999 (1975), and itsprogeny, which held that the invocation of rele-vant legislation by an individual employee withoutthe authority or assistance of other employees con-stituted concerted activity.Applying pre-Meyers law as noted, the judgefound that Barczyk's act of applying for unemploy-ment compensation constituted protected concertedactivity. The evidence indicates, however, thatBarczyk engaged in this activity by and on behalfof herself. Therefore, we conclude, for the reasonsfully set forth in Meyers, that Barczyk's conductdoes not constitute concerted activity within themeaning of Section 7 of the Act and that her dis-charge was not unlawful.270 NLRB No. 30ORDERThe complaint is dismissed.MEMBER ZIMMERMAN, dissenting.Diane Barczyk was discharged because she fileda claim for unemployment benefits as permittedunder the Michigan Employment Security Act.Consistent with my dissenting opinion in Meyers In-dustries, 268 NLRB 493 (1984), I would find, as thejudge did, that Barczyk was engaged in concertedprotected activity and the Respondent's dischargeof her was violative of Section 8(aXl) of the Act.Like the truckdriver in Meyers Industries, Barc-zyk was asserting an employment-related statutoryright. The Michigan statute allowed an employeewhose hours had been reduced to apply for and re-ceive unemployment compensation. The legislaturecreated that right for all employees who might findthemselves in a situation like Barczyk's with theirhours reduced from full time to half time. By statu-tory decree Barczyk was entitled to the assuranceof compensation through unemployment benefits;such assurance was an aspect of working condi-tions for all employees covered by the statute. It isreasonable to assume then that all employees cov-ered by the statute supported Barczyk's right toapply for unemployment compensation, a rightthey also might choose to assert. The concertednature of Barczyk's action grows out of that sup-port and places her within the protection of theAct. The Respondent's discharge of her for assert-ing a statutory right, therefore, merits the Board'scensure, not its indifference. I dissent.DECISIONSTATEMENT OF THE CASEELBERT D. GADSDEN, Administrative Law Judge.Upon a charge of unfair labor practices filed on March7, 1982, by Diane Barczyk, an individual and the Charg-ing Party herein, against D & D Health Associates, Inc.,herein called the Respondent, the Regional Director forRegion 7 issued a complaint on behalf of the GeneralCounsel on April 26, 1982.The complaint alleges that the Respondent terminatedthe Charging Party from its employ, and since that timehas failed and refused to reinstate the Charging Party toher former position because the Charging Party filed aclaim for benefits with the Michigan Employment Secu-rity Commission.An order having extended time for filing an answer,the Respondent filed an answer on December 20, 1982,denying that it has engaged in any unfair labor practicesas set forth in the complaint.A hearing in the above matter was held before me inDetroit, Michigan, on February 16, 1983. Briefs havebeen received from counsel for the General Counsel and181 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcounsel for the Respondent, respectively, which havebeen carefully considered.On the entire record in this case and from my observa-tion of the witnesses, I make the followingFINDINGS OF FACTI. JURISDICTIOND & D Health Associates, Inc., the Respondent herein,is, and has been at all times material herein, a corpora-tion duly organized under, and existing by virtue of, thelaws of the State of Michigan.At all times material herein, the Respondent has main-tained its principal office and place of business at 8033East 10 Mile Road, Suite 103, Centerline Towers, Inc.,Centerline, Michigan, herein called the main office.Here, the Respondent is, and has been at all times materi-al herein, engaged in providing physical therapy and aidcare to the public and to various nursing homes.During the fiscal year ending October 31, 1981, whichis a representative period, the Respondent in the courseand conduct of its business operations performed servicesvalued in excess of $250,000. During the same period oftime, the Respondent purchased goods valued in excessof $50,000 which were transported and delivered to itsmain office in Centerline, directly from points located di-rectly outside the State of Michigan.The complaint alleges, the answer admits, and I findthat the Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.II. THE ALLEGED UNFAIR LABOR PRACTICESA. Background FactsThe Respondent provides physical therapy and aidservices in a tricounty area including Wayne, Oakland,and Macomb Counties, Michigan, involving a radius of50 miles. Currently the Respondent renders services inabout 3 or 4 facilities in Macomb County, 5 facilities inOakland County, and 11 or 12 facilities in WayneCounty. However, prior to January 1982, the Respond-ent rendered services to the 12 facilities, some of whichwere located in each of the 4 named counties.The Respondent holds contracts with nursing homes,convalescent centers, and other settings where peopleneed and request physical rehabilitation services. TheRespondent also provides physical therapy, occupationaltherapy, speech therapy, and social work consultation. Italso provides some psychiatric social work counselingand referrals by its owner and director Dorothy Roer.To carry out its business operations, the Respondentemploys a number of personnel including physical thera-pists and aides to physical therapists. Aides assist thephysical therapist in preparing for hot packs, specialtoweling to prevent injury to particularly aging skin, andto assist in exercising limbs of patients as specified in anexercise plan prescribed by the therapist. The aides alsoassist in gait training, wheeling patients from one point toanother in facilities, and cleaning the whirlpools afterthey are used. Physical therapists are licensed in theState of Michigan but aides are not. Aides are given atraining course upon being employed by the Respondentwhich involves classroom instruction during the last 2hours of the day for several weeks. The aides are paidfor the whole day while they are in training and they arealso paid for mileage in traveling to and from facilities toperform their work. IB. Barczyk's Employment Tenure with RespondentIn July 1981, Diane Barczyk, whose last name by mar-riage since the past 7 months is Janco, was employed bythe Respondent as a physical therapist aide. At the timeshe was hired, physical therapist and director of educa-tion, training and placing of aides Jane Maczei testifiedthat she tells all new employees, including Barczyk, thatthere is a chance they may be relocated or reassigned towhere they are needed to work. She said she tells themthe Respondent can never guarantee them full-time workbut they try to provide them with full-time work. Barc-zyk denied that Director Maczei ever told her the job ofan aide was part time and Barczyk always consideredher job full time. In this regard Barczyk testified that shecommenced work at 8:30 a.m. and worked 35 to 40hours a week after she completed training. The record(G.C. Exhs. 2 and 5) shows especially for the monthsSeptember, October, and November 1981 that Barczykworked between 35 and 40 hours per week.2The record shows without dispute that early in heremployment (about September or October 1981) Barczykwas given an assignment by Director Maczei at a facilitylocated in a high crime section of the Cass Corridor areaof Detroit, which she refused to accept because of thehigh crime rate. Barczyk stated she thought the facilitywas the Ambassador but Director Maczei as well as Ad-ministrator Roer testified that the Respondent did nothave an account with the Ambassador Nursing Home atthat particular time. I credit the Respondent's witnessesin this regard but I do not deem the testimony of Barc-zyk as having been intentionally untruthful or mislead-ing. Rather, if her name of the facility is in fact wrong, Iam persuaded that Barczyk was mistaken with respect tothe correct name of the facility. I also deem such mistakein this respect insignificant, in that both Barczyk and theRespondent's managerial witnesses did not deny thatthere was a nursing home located in a high crime areawhich appears to have been in the Cass Corridor. Ad-ministrator Roer testified that she was advised by Direc-tor Maczei about Barczyk's refusal to accept that par-ticular assignment and expressed her preference not to'The facts set forth above are undisputed and are not in conflict in therecord.' I credit Director Maczei's account of what she told newly employedaides, including Barczyk, about the weekly volume and location of work.However, it is particularly noted that while Director Maczei said the Re-spondent could not guarantee full-time work, she also said the Respond-ent would be trying to do so. Since it may be reasonably inferred fromthe latter statement that the Respondent was providing a job for aideswhich, for the most part, would be full time, but employees were beingalerted, in truth, that there would be weeks when they would not workall 40 hours. Under these circumstances, I also credit Barczyk's testimonythat the Respondent did not inform her that her job was part time. More-over, Barczyk's hours of work record (G.C. Exhs. 2 and 5) supports thisconclusion since she worked several 40-hour weeks, and many weeksover 33-35 hours.182 D & D HEALTH ASSOCIATESwork in high crime areas of Detroit. However, both Di-rector Maczei and Administrator Roer testified that theRespondent agreed to accommodate Barczyk's wishes innot assigning her work in the Detroit area, but rather, byassigning her to facilities at other locations. They bothagree that even though Barczyk had expressed her prefer-ence not to work in the Detroit area, she neverthelesshad in fact accepted and worked assignments in the De-troit area; and that the early refusal by Barczyk toaccept an assignment in Detroit was the only such refus-al by her.However, during the first week in December 1981,Barczyk's hours of work were reduced by the Respond-ent to approximately one-half the amount of hours shenormally worked, as a result of a decrease in the work-load at one of the facilities where she worked (AbbyHouse). During the week of December 7, Barczyk wentto the main office where she discussed her reduction inworking hours with the Respondent's administratorDorothy Roer. She told Mrs. Roer she needed morework because she needed the money. According to Barc-zyk, Roer told her "at the moment," there was no placeto assign her, that she would "just have to wait" formore work. According to Roer, she discussed Barczyk'sreduced working hours with her and advised her "workmight be available, but it would probably be in Detroit."She said Barczyk replied that her father did not want herworking in Detroit and Roer told her she would try toaccommodate her situation, but she had no control overwhere the work was, and if Director Maczei had morework it would probably be in Detroit.3Subsequently, Barczyk filed an application (G.C. Exh.3) with the Michigan Employment Security Commission(MESC) for unemployment compensation on December14, 1981. Barczyk testified that she told the clerk atMESC that her working hours had been reduced from35-40 hours per week to 18-21 hours per week. Shestated that she did not tell the agent that she was a part-time employee because she considered herself a full-timeemployee. At that time a clerk of the MESC wrote onBarczyk's application in ink "underemployed." In a doc-ument distributed by the MESC describing rights and re-sponsibility under the Michigan Employment SecurityAct (G.C. Exh. 4, p. 11, item 6) "unemployed" is definedas follows:This means that you did not work at all during theweek for which you are claiming benefits or, if youworked part-time, your total earnings (not just take-home pay) were less than your weekly unemploy-ment rate.Barczyk further testified without dispute that after shefiled her application with MESC she discussed it withphysical therapist Chuck Ekiert on one occasion andwith Sally, who works in the office, on another occasionI Since neither Barczyk nor Roer disputed the testimonial account ofthe other, and since their respective accounts are not necessarily incon-sistent or in conflict with each other, I credit both accounts because Iwas persuaded by their demeanor a well as all the evidence of recordthat they were testifying truthfully in this regard.when she was requesting a copy of her working hours tocomplete her application with MESC.Administrator Roer acknowledged that she received aform entitled "Request of Employer for Wage and Sepa-ration Information" from the MESC dated December 17,1981 (R. Exh. 2), and she immediately thought that Barc-zyk was resigning from the Respondent's employ sinceshe filed for unemployment compensation. She thereuponwrote a note on the bottom of the form (G.C. Exh. 2) asfollows: "Please note: This employee is still employed byus, her hours were reduced as workloads fluctuate.There is no reason for her to obtain unemployment bene-fits at this time. Please note employee is not therapist butaide."At the time she completed the form (R. Exh. 2) andreturned it to MESC, Roer testified that she was un-aware of any such thing as "underemployment."C. Respondent Treated Barczyk's Application forUnemployment Compensation as Resignation fromRespondent's EmployAt approximately 5:30 p.m. on January 29, 1982, Barc-zyk testified that she was called at home by Administra-tor Roer who said she was calling to let her know thather filing for unemployment compensation was her resig-nation, and that Roer's attorney had advised her to getrid of her because the Respondent's insurance would goup as a result of the application for unemployment bene-fits. She asked Roer if she had done anything wrong andRoer replied, "No." Barczyk informed Roer that she hadfiled because her hours had been cut and she needed themoney. She was upset and her father took the telephoneand tried to explain to Roer and she repeated to himwhat she had said to Barczyk. When Barczyk got backon the telephone Roer hung up.Barczyk decided to call Roer 30 minutes later, thistime using a tape recorder, to hear Roer confirm whatshe had told her during their prior telephone conversa-tion. Their conversation continued as follows (R. Exh.1(a)--b)):Diane: Um, I was just wondering if you couldconfirm what you had said earlier to me about whatI had asked you about if I had done anythingwrong and you said no I wanted you to understandDorothy: Well I tell you Diane, you know I'vehad various reports over the time that you've beenworking with us, but I've always felt that I'vewanted to continue giving you a chance, I like togive people a chance when I can. But you knowwe've been getting reports at Abbey that you ah ahweren't at the vacility [sic] that you were sitting &smoking in the main lobby & things like thatDiane: No, that was I was already off work andwaiting for my car because I could not get it startedDorothy: Okay, but if you've noticed I've neverpointed these things out anyway because I'vealways felt though that there was a reasonableanswer to these things you know and that's youknow, that's the way it is so that your [sic] not183 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeing dismissed as I said I'm accepting your resigna-tion based on what, what it is that has hit my deskand I have [sic] to stick to the guns on thatDiane: Could you explain what that is cause Ireally don't understand itDorothy: Okay, I got a notice saying that you ap-plied for unemployment and I got some more noticessaying I have to go to a hearing because your [sic] ap-plying for unemployment and therefore I assume thatyou have resigned and I accept your resignation andthat's what it isDiane: Okay well I did not resignDorothy: Well I can only tell you what I havehere dear and what I have to go byDiane: And what about like what you said aboutthe attorney and something aboutDorothy: My attorney told me that when I get thatkind of a thing in the mail and that kind of employeehas filed for unemployment and that the employee ob-viously does not wish to continue workingDiane: I did not resign!Dorothy: I'm sorry Diane I didn't do it you didit I didn'tDiane: Yeah, but I did not resignDorothy: Well you should have discussed it withus first thenDiane: Well I'm gonna let you know that I didnot resign, I did not quitDorothy: Well I accepted it as your resignation, Igot hear [sic] onthis desk about 28 pieces of paperthat I've got to spend theweekend filling out now.It tells me that you are collectingand want to col-lect unemployment and thereforeDiane: It is underDorothy: And I assumed that you resignedDiane: No, it isDorothy: Diane, please I have 2 more peoplestanding hereDiane: Dorothy please please let me say onething.Dorothy: I'm sorry please excuse me I do haveto go I have accepted what you have doneDiane: Can I say one thing please. Okay I am let-ting you know that I did not quit and I will be re-porting to work on Monday & alsoDorothy: I am letting you know that you are notreporting to work on MondayDiane: Yes I amlDorothy: I am letting you know that you are notreporting to work and that I accepted your resigna-tionDiane: But I did not resign!Dorothy: I am HeyDiane: You have nothing in paper and I amsaying right now that I did not resign!Dorothy: Hey Diane Barczyk, Aah this is mycompany and I am telling you that I am acceptingyour resignationDiane: You cannot tell me that I resignedlDorothy: I am telling you that I'm acceptingyour resignation Do not report to work because Ihave accepted your resignation, thank you andgood night. [She hung up.]Barczyk explained that the smoking incident to whichRoer referred occurred when she was off duty and in thelobby, but not near the oxygen where smoking is prohib-ited.Roer testified that she knew from the time Barczykwas hired that she preferred not to work in Detroit. Sheacknowledged that Barczyk accepted work assignmentsin Detroit (Hamtramck) but it was not certain areas inDetroit where there was significant physical and socialdeterioration where she preferred not to go, and the Re-spondent did not assign her to such areas. She said Barc-zyk was flexible.Roer admitted on cross-examination that Barczyk toldher she was not resigning but she nevertheless told hershe was accepting her resignation.Subsequently, in a letter dated February 4, 1982, ad-dressed to MESC, the Respondent advised as follows:Gentlemen:We are in receipt of your letter of February 1, 1982were [sic] you have allowed unemployment com-pensation to Diane Barczyk. We want to unequivo-cably contest this decision since we have now andhave had sufficient work for Miss Barczyk but shechose not to go to work in Detroit in the nursinghomes where we had work. It was made very clearto Miss Barczyk upon being hired that aides are togo wherever they were needed and she agreed tothis when she accepted the position.In another letter dated February 9, 1982 (G.C. Exh. 6),addressed to MESC, the Respondent advised that Barc-zyk resigned from the Respondent when she refused towork in those locations where she was needed; that theRespondent accepted her request for underemploymentas the specific decision from her that she did not want towork for the Respondent. Barczyk informed her supervi-sor that she did not want to go to Detroit, where the Re-spondent needed her and therefore the Respondent tookher refusal to work and her filing for unemployment as aresignation.In a final letter dated March 5, 1982, addressed to theMESC, the Respondent again advised as follows:Gentlemen:In response to your letter dated February 16, 1982 Iwish to repeat again to you that Diane Barczyk quiton her own volition. She did not want to work atthe nursing homes where we had the work and shefiled for unemployment. She said her father wouldnot allow her to go to our Detroit Homes.Finally Roer testified that she learned what underem-ployment meant sometime between January 29 and Feb-ruary 9, 1982. After she learned this, she said her reac-tion was that the Respondent does not offer full-time em-ployment to anyone because it cannot do so. There wasno lack of work with the Association, but only lack ofwork in certain geographical areas, because at that time184 D & D HEALTH ASSOCIATESDirector Maczei was adding two aides in the Detroitarea facilities.Analysis and ConclusionsOn the credited evidence summarized under topic B, Iconclude and find that since therapist aide Barczyk didnot have work for 40 hours each week but neverthelessworked several 40-hour weeks, and several 35-or-more-hour weeks before her work hours were reduced, her jobwith the Respondent was full time, and not part time incharacter.Early in her employment, Barczyk made the Respond-ent aware that she preferred not to work in high crimerate areas of Detroit, and she refused to accept one suchassignment. The Respondent respected and agreed to ac-commodate her preference by not assigning her to facili-ties in Detroit if at all possible. However, Barczyk wasgiven a few assignments in Detroit and she nonethelessdid perform the assignments.As a result of a decline in the workload in facilitieswhere Barczyk worked in early December 1981, herhours of work were reduced from 35-40 to 18-21 hoursper week. When Barczyk spoke to Administrator Roerabout her reduced hours of work, she explained that sheneeded to earn the money. Roer told her there was noplace to assign her at the time; that she would just haveto wait for more work; and that "work might be avail-able, but it would probably be in Detroit." Barczyk, now22 years of age, undeniably told Roer that Barczyk'sfather did not want her working in Detroit. It is particu-larly noted, however, that Roer simply said work mightbe available in Detroit, but neither she nor DirectorMaczei promised, offered, or assigned Barczyk work inDetroit. Correspondingly, nor did Barczyk inquire aboutor request work in Detroit. There were no further con-versations between Barczyk and the Respondent regard-ing her reduced hours of work and Barczyk continued towork her assigned reduced hours as scheduled.Barczyk filed an application for unemployment com-pensation on December 14, 1981, because her hours ofwork were reduced by one half. The MESC classifiedher as "underemployed." On December 17, 1981, the Re-spondent received a form (R. Exh. 2) from the MESCrequesting wage and separation information from the Re-spondent for the period July 1, 1981, to the present, butthe Respondent (Roer) said it immediately thought Barc-zyk's application for unemployment benefits meant shehad resigned her employment with the Respondent. Theword "underemployed" does not appear on the form (R.Exh. 2) and Administrator Roer undisputedly testifiedthat she was unaware of any such thing as "underem-ployed."4Thereupon, the Respondent (Administrator4 Roer is a highly educated psychiatric social worker and administra-tor. As I observed her testify, I was persuaded that she manifested thesensitivity so essential in rendering the kinds of services provided by theRespondent; that she tries to be considerate in dealing with her employ-ees; and that she is a very professional person who is very much dedicat-ed to rendering the best possible services in the business in which she isengaged. However, I was persuaded that she was not so well acquaintedwith the rules and regulations of unemployment compensation, to theextent that she was familiar with the term "underemployed" as an eligi-bility factor for unemployment benefits. This conclusion is especially truesince the form (R. Exh. 2) which the Respondent received from MESCRoer) wrote on the form that the applicant was still em-ployed by the Respondent even though her hours ofwork were reduced as a result of a fluctuating workload,and there was no reason for the applicant to receive ben-efits. The Respondent signed, dated, and returned theform (R. Exh. 2) to MESC on the same date (December17, 1981). The Respondent did not discuss or mentionthe application for unemployment benefits to Barozykand Barczyk continued to work her reduced-hours as-signments.The termination of Diane BarczykThe precise factual question presented by the evidencefor determination is whether the Respondent's termina-tion of Barczyk's employment as a resignation was moti-vated by Barczyk's having filed for and received unem-ployment compensation.It may be reasonably inferred from the Respondent'sFebruary 4 letter (R. Exh. 3), in response to a letter fromMESC to which the Respondent refers, but which letteris not in evidence, that the MESC letter advising the Re-spondent that unemployment benefits were awarded toBarczyk, and later a letter notifying the Respondent of ahearing, were received by the Respondent before or onJanuary 29, 1982. Although Roer testified that she firstlearned what MESC meant by "underemployed" be-tween January 29 and February 9, 1982, the evidence ofrecord clearly shows that she knew what "underem-ployed" meant before she held her first telephone con-versation with Barczyk on January 29, 1982. More spe-cifically, on and before January 29, Roer knew thatBarczyk was still working 18-21 hours per week in spiteof the fact that MESC notified her on December 17,1981, that Barczyk had applied for unemployment bene-fits. Even though Roer protested the application on thesame date, she was nevertheless notified of the award ofbenefits and a scheduled MESC hearing about January29, 1982. Additionally, since Roer had been in contactwith her lawyer who advised her that her insurancewould increase as a result of the award of benefits, Roerhad to know at that time that an employee working re-duced hours could be a recipient of unemployment com-pensation. About 5:30 p.m. on that same day (January29), the Respondent (Roer) called Barczyk and advisedher that the Respondent deemed her application for un-employment compensation to be her resignation from itsemploy; and that the Respondent's attorney had advisedthat it get rid of Barczyk because its "insurance wouldgo up" as a result of her application for unemployment(underemployment) benefits.I credit Barczyk's testimony that she asked Roer if shehad done anything wrong, and Roer said "no," becauseRoer had already explained why her attorney told her toterminate Barczyk. Also, Roer seemingly commencedher first telephone conversation with Barczyk in a calmand dispassionate tone of voice. However, when Barczykstarted to ask questions about what she had done wrongreferred to a claim filed for unemployment benefits, while the term "un-deremployed" did not appear on the form. I therefore credit Roer's testi-mony that she was unaware of the term "underemployed" as an eligibil-ity factor for benefits.185 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand proceeded explaining that she filed the applicationbecause she needed the money, Roer then appeared tobecome somewhat provoked and eventually hung up thetelephone. This conclusion is further supported by listen-ing to the tape recording and reading of the transcribedtape recording of the second telephone conversation be-tween Roer and Barczyk, 30 minutes later.The transcription of the tape recording of the secondtelephone conversation (R. Exh. I(a) and (b)) betweenRoer and Barczyk reveals the most explicit explanationwhy the Respondent (Roer) construed Barczyk's applica-tion as a resignation, in the face of Barczyk's repeateddeclarations that she had not resigned. That recordshows that Roer said, "I'm accepting your resignationbased on what, what it is that hit my desk" (referring tothe MESC notice of benefits having been awarded toBarczyk); and that she received a notice that Barczykhad applied for unemployment benefits and a notice of ahearing at which Roer must appear as a result of the ap-plication. Barczyk told Roer that she had not resigned.Both Roer and Barczyk then engaged in a verbal ex-change, Roer repeatedly telling Barczyk she had accept-ed her resignation, and Barczyk insisting that she had notresigned. Near the end of the exchange Barczyk toldRoer she was reporting to work and the latter told hershe was not reporting to work. Finally, Roer said, "Thisis my company and I'm telling you I am accepting yourresignation." Barczyk said, "You cannot tell me that I re-signed," and Roer said she was accepting her resignationand hung up the telephone.I credit Barcysk's undisputed explanation that thesmoking incident, mentioned by Roer during their firsttelephone conversation, did in fact occur on Barczyk'sown time in a lobby not near the oxygen, where smokingwas prohibited. I credit Barczyk's testimony because theincident occurred several weeks before the January 29telephone conversation and the evidence fails to showthat the Respondent at any time had warned or evenspoken to Barczyk about the smoking incident, or aboutany other incident for which disciplinary action mighthave been warranted or appropriate.Although the Respondent (Roer) stated or implied thatinitially it believed Barczyk had filed a fraudulent appli-cation for benefits, it is noted that the Respondent didnot even question Barczyk about the application or inde-pendently investigate the claim. In any event, it is clearfrom the evidence that the Respondent had no reasona-ble basis for believing the claim was improper after itwas notified, on or before January 29 by MESC, that theclaim was granted over the Respondent's protest. TheRespondent did not appear to be too concerned aboutBarczyk's application for compensation until after it wasadvised by its attorney that its insurance would increaseas a result of Barczyk's entitlement to benefits.It should be noted that the right of the Respondent toreduce the work hours of an employee is not in disputehere. Nor is the right of the Respondent as an employerto terminate an employee who expressed a preferencenot to work in certain geographical locations of the cityin dispute. The Respondent herein had agreed to honorand did in fact honor that preference to the extent that itcould, and the employee (Barczyk) did work some as-signments in unpreferred geographical locations. Theonly legal questions remaining for resolution are1. Whether an employee who legitimately files for un-employment compensation because his or her hours ofwork are reduced is engaged in activity protected by theAct?2. Does an employer who terminates an employee be-cause he or she legitimately files for and receives unem-ployment compensation violate Section 8(a)(1) of theAct?In this regard, the Board has held that an employee'spursuit of unemployment compensation is "protectedconcerted activity." The Board also said, certainly, ". ..the employee's dispute with the employer over her enti-tlement to unemployment compensation benefits wouldbe a matter of common interest to other employees, sincethey might find themselves faced with a situation similarto hers in the future." By discharging the employee forfiling a claim for unemployment compensation, the em-ployer violated Section 8(aXl) of the Act. Self Cycle dMarine Distributor Co., 237 NLRB 75 (1978); KrispyKreme Doughnut Corp., 245 NLRB 1053 (1979); and AirSurrey Corp., 229 NLRB 1064 (1977).Since the discharge of therapist aide Diane Barczyk bythe Respondent, herein, was clearly motivated by herhaving filed for and received unemployment compensa-tion, the discharge was discriminatory and constituted aninterference with, restraint upon, and coercion againstemployees in the exercise of their Section 7 rights, inviolation of Section 8(aXl) of the Act. Self Cycle &Marine Distributor Co., supra; Krispy Kreme DoughnutCorp., supra. Although the evidence indicated Barczykwas actually entitled to benefits, such ultimate dispositionof her application was not neccessary to protect her actof filing the application. Country Club of Little Rock, 260NLRB 1112 (1982).Finally, since the record is barren of any evidence thatBarczyk committed any flagrant and egregious wrongsfor which disciplinary action (discharge) by the Re-spondent would have been appropriate and justified, theRespondent has not demonstrated that it dischargedBarczyk for cause. Milk Wagon Drivers Union v. Meadow-moor Dairies, 312 U.S. 287, 293 (1941); Johnston-Tombig-bee Furniture Co., 243 NLRB 116, 121 (1979).While I was convinced that the Respondent (Roer) didnot intend to violate the National Labor Relations Act,unfortunately the Respondent's conduct, without knowl-edge of the requirements and obligations under the Act,did result in its violation. A careful review of the casescited by counsel for the Respondent reveals that they arenot applicable to the facts as found herein.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESON COMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in close connection with its oper-ations as described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.186 D & D HEALTH ASSOCIATESV. THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices within the meaning of Section8(aX1) of the Act, we shall order that it cease and desisttherefrom and take certain affirmative action to effectu-ate the policies of the Act.It having been found that the Respondent interferedwith, restrained, and coerced its employees in the exer-cise of their Section 7 rights by discharging an employeebecause she filed for and received unemployment com-pensation, the recommended Order will provide that theRespondent cease and desist from engaging in such un-lawful conduct, and that it take certain affirmative actionnecessary to effectuate the purposes and policies of theAct.Because of the character of the unfair labor practicesherein found, the recommended Order will provide thatthe Respondent cease and desist from or in any like orrelated manner interfering with, restraining, and coercingemployees in the exercise of their rights guaranteed bySection 7 of the Act. NLRB v. Entwistle Mfg. Co., 120F.2d 532, 536 (4th Cir. 1941).On the basis of above findings of fact and on the entirerecord in this case, I make the followingCONCLUSIONS OF LAW1. D & D Health Associates, Inc., the Respondentherein, is and has been at all times material herein an em-ployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. By discriminatorily discharging an employee be-cause she filed for and received unemployment compen-sation, the Respondent has interfered with, restrained,and coerced its employees in the exercise of their Section7 rights, in violation of Section 8(aXl) of the Act.3. The conduct described in paragraph 2, above, is anunfair labor practice affecting commerce within themeaning of Section 2(6) and (7) of the Act.[Recommended Order omitted from publication.]187